—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 14,1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff succeeded in demonstrating, in an affirmation of Dr. Alan Genicoff, the existence of a material issue of fact as to whether he suffered a "serious injury” (Insurance Law § 5102 [d]; see generally, Lopez v Senatore, 65 NY2d 1017; DeAngelo v Fidel Corp. Servs., 171 AD2d 588; Tatro v Ende, 177 AD2d 691). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.